Citation Nr: 1215976	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease, status post 4th lumbar vertebral fracture.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which continued a 10 percent disability rating for degenerative disc disease, status post 4th lumbar vertebral fracture.

In June 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence of the record currently before it is inadequate.  38 U.S.C.A. § 5103A.

Here, the Veteran and his representative contend that the service-connected degenerative disc disease, status post 4th lumbar vertebral fracture disability rating should be increased to better reflect his symptomatology.  The service-connected back disability is currently rated as 10 percent disabling under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Specifically, during the June 2011 hearing, the Veteran and his representative asserted that he is not solely suffering from limited range of motion but also from neurological impairment.  The Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Therefore under the duty to assist, the Veteran should be afforded a VA examination to determine the current level of severity of his service-connected low back disability, to include any associated neurological impairment.  

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Afterwards arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the current level of severity of the Veteran's service-connected degenerative disc disease, status post 4th lumbar vertebral fracture.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies, to include x-rays, EMG, and a nerve conduction study, if deemed warranted, should be accomplished (with all findings made available to the examiner prior to completion of the report).  All clinical findings should be reported in detail to determine the nature and severity of the service-connected degenerative disc disease, status post 4th lumbar vertebral fracture.  The examiner is asked to describe the following:

a.  Range of motion of the lumbar spine in degrees to include forward flexion, extension, left and right lateral flexion, left and right lateral rotation, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  

The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.

b.  The examiner is asked to describe any objective neurological abnormalities related to the service-connected degenerative disc disease, status post 4th lumbar vertebral fracture, either motor or sensory, to include identification of the affected nerve.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

The examiner should note any other associated neurological disability and should note the presence and severity of any muscle atrophy; whether either foot dangles or drops, whether movement of muscles is possible below the knee, and whether there is weakened or lost flexion of either knee.

c.  The examiner is asked to describe the frequency and duration of any incapacitating episodes of low back pain, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

3.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


